Per Curiam.
A written complaint was filed herein by appellees, showing that some six months before, a trial in a suit between said parties, had resulted in favor of said White, then defendant, and praying a review on account of newly-discovered evidence. It is not averred nor directly shown what were the issues in that trial, nor what evidence was produced thereon. A demurrer was, therefore, correctly sustained to the first paragraph of said complaint. A second paragraph was filed, averring that in the former trial the finding was for the plaintiffs, but was entered in blank, the amount not being filled in, which was not known to said plaintiffs until after the term, and after the filing of said first paragraph, but that they had labored under the impression that the finding was for the defendant. Prayer for a review and new trial. Demurrer overruled to this paragraph. The defendant, White, filed a paper admitting the truth of the statements in the said second paragraph, as to the finding being, as shown by the record, for the plaintiffs, but in blank, and that no judgment ivas rendered thereon, and averring that said entry was a clerical error; that the finding and judgment of the court were for *56the defendant, and should have been so entered. Prayer' that the record be corrected accordingly. ®
Lindsay $ Lewis, for appellants.
Lobinsón $ Perden, for appellees.
The record before us then states that the case being at issue is submitted to the court on the complaint and the cross bill of the defendant, and the court, having seen and examined all of the evidence, finds that there is an error in the record of the finding of this court heretofore made. The court thereupon ordered the said finding to be set aside, and a new trial granted.
A motion, based upon reasons filed, was made to set aside said last-named finding and judgment of the court, and grant a rehearing, which was overruled and excepted to, and the case, without further proceedings, brought here.
"We are of opinion that the order of the court is not such a one as could be appealed from.
Appeal dismissed.